DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (# US 2004/0046848) in view of Morohoshi et al. (# US 2009/0114121).
Payne et al. et al. discloses:

a. Applying a coating of primer composition (composition used in step (b); [0007]; [0009]-[0060]) onto a recording medium using an inkjet dispenser ([0007]), wherein the primer composition comprises a cationic polymer ([0038]; [0042]) and an anionic surfactant ([0045]).
2. The method according to claim 1, wherein the primer composition is a reaction liquid, the method further comprising: 
b. applying an ink composition onto the recording medium ([0007]-[0008]), wherein the ink composition comprises a colorant ([0101]-[0103]). 
7. A method for preparing an aqueous ink jet primer composition (composition used in step (b); see Examples), the method comprising the steps of: 
a. providing an aqueous medium;
b. providing a cationic polymer; 
c. providing an anionic surfactant; 
d. mixing the aqueous medium, the cationic polymer and the anionic surfactant (see Examples; [0011]-[0062]).
Payne et al. et al. explicitly did not discloses:
1. The cationic polymer is a diallyldimethylammoniumchloride polymer.  
4. The method composition according to claim 1, wherein the molecular weight (Mw) of the cationic polymer is in the range of 300,000 g/mole to 600,000 g/mole. 
5. The method according to claim 1, wherein the anionic surfactant is at least one selected from the group consisting of a sulfosuccinate surfactant and an alkyl sulfate. 
Morohoshi et al. teaches to have the image with reduce feathering and improved image density ([0266]):
1. The cationic polymer is a diallyldimethylammoniumchloride polymer ([0265]).  
5. The method according to claim 1, wherein the anionic surfactant is at least one selected from the group consisting of a sulfosuccinate surfactant and an alkyl sulfate ([0267]-[0273]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the primer composition of Payne et al. by the aforementioned teaching of Morohoshi et al. in order to have the image with reduce feathering and improved image density ([0266]).
With respect to claim 4, Morohoshi et al. discloses exactly same cationic polymer as applicant discloses in their own specification. The molecular weight is property of the material, which constant to the material. Therefore, cationic polymer is a diallyldimethylammoniumchloride polymer discloses by the Morohoshi et al. obviously have the molecular weight (Mw) of the cationic polymer is in the range of 300,000 g/mole to 600,000 g/mole.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Bauer et al. (# US 2006/0181587) discloses a method for applying an image onto a recording medium ([0051]-[0052]; figure: 1-6).

	(3) Erdodi et al. (# US 2017/0233595) polymer dispersions in aqueous media form binders for pretreatments, coatings and images on substrates. The polymer includes polyamide segments and may have a high percentage of tertiary amide linkages, which facilitates film formation at temperature convenient to textiles and nonwovens. The polyamides are linked with reactions with polyisocyanates (which forms urea linkages if the other reactant is an amine or a urethane linkage if the other reactant is a hydroxyl group).
	(4) Lavery et al. (# US 6485139) discloses an ink-jet printing process comprising the steps (a) and (b) in any order or simultaneously: (a) applying by means of an ink jet printer an ink to a substrate in a localised manner to form an image on the substrate; and (b) applying to the substrate a composition comprising a binder and a polymeric .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853